

113 S1780 IS: To clarify that funding for the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933, the Securities Investor Protection Corporation, and the Public Company Accounting Oversight Board is not subject to the sequester.
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1780IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Enzi (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo clarify that funding for the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933, the Securities Investor Protection Corporation, and the Public Company Accounting Oversight Board is not subject to the sequester.1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does not apply with respect to the funding of—(1)the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b));(2)the Securities Investor Protection Corporation; or(3)the Public Company Accounting Oversight Board.